DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file previsions of the AIA .
This notice of allowance is in response to applicant’s RCE filed on 09/27/2021, examiner initiated interview conducted on 01/10/2022 and examiner’s amendments proposed on 01/10/2022.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Independent claims 1, 8 and 15 are amended. No claim is cancelled and added. Claims 1-20 are pending.

EXAMINER’S AMENDMENTS
AN EXAMINER’S AMENDMENT TO THE RECORD APPEARS BELOW. SHOULD THE CHANGES AND/OR ADDITIONS BE UNACCEPTABLE TO APPLICANT, AN AMENDMENT MAY BE FILED AS PROVIDED BY 37 CFR 1.312. TO ENSURE CONSIDERATION OF SUCH AN AMENDMENT, IT MUST BE SUBMITTED NO LATER THAN THE PAYMENT OF THE ISSUE FEE. AUTHORIZATION FOR THIS EXAMINER’S AMENDMENT WAS GIVEN IN A TELEPHONE INTERVIEW AND VIA EMAIL WITH THE APPLICANT’S REPRESENTATIVE, ATTORNEYGREGORY A. MELNICK, REG #71820. PLEASE ENTER THE FOLLOWING CLAIM AMENDMENTS: PLEASE REPLACE CLAIM 1, 8 and 15 WITH THE FOLLOWING:
1.	(Currently amended) A system for decentralized privacy-preserving clinical data evaluation, comprising:
a plurality of sites of a decentralized private network, the plurality of sites being associated with respective medical entities, wherein each of the plurality of sites includes: 

chaincode configured to communicate with an ordering service of the decentralized private network and implement model construction and dataset score computing; and
a ledger maintaining a local model trained based on the local dataset to preserve anonymity of the corresponding medical entity;
	a memory device for storing program code; and
at least one processor device operatively coupled to the memory device and configured to execute program code stored on the memory device to:
for each of the local datasets, evaluate the local dataset using each of the local models to obtain one or more features related to a degree of outlierness for each of the plurality of sites, wherein one or more features related to the degree of outlierness is calculated from an error matrix E, the error matrix E  being calculated based on the local models;
determine at least one outlier dataset based on the one or more features by comparing the degree of outlierness for the local datasets to a threshold, the degree of outlierness including a first distribution of errors D1, a second distribution of errors D2, a Max, a Min, an Average, and Sum for each of the plurality of sites; and
implement one or more actions based on the determination.

8.	(Currently amended) A computer-implemented method for decentralized privacy-preserving clinical data evaluation, comprising:

a local database maintaining its local dataset;
chaincode configured to communicate with an ordering service of the decentralized private network and implement model construction and dataset score computing; and
a ledger maintaining the local model to preserve anonymity of the corresponding medical entity;
for each of the local datasets, evaluating the local dataset using each of the local models to obtain one or more features related to a degree of outlierness for each of the plurality of sites, wherein one or more features related to the degree of outlierness is calculated from an error matrix E, the error matrix E being calculated based on the local models;
determining at least one outlier dataset based on the one or more features by comparing the degree of outlierness for the local datasets to a threshold, the degree of outlierness including a first distribution of errors D1, a second distribution of errors D2, a Max, a Min, an Average, and Sum for each of the plurality of sites; and
implementing one or more actions based on the determination.

15.	(Currently amended) A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method for 
obtaining, from each of a plurality of sites of a decentralized private network, a local model trained based on a local dataset including a partition of a clinical dataset, the plurality of sites being associated with respective medical entities, wherein each of the plurality of sites includes:
a local database maintaining its local dataset;
chaincode configured to communicate with an ordering service of the decentralized private network and implement model construction and dataset score computing; and
a ledger maintaining the local model to preserve anonymity of the corresponding medical entity;
for each of the local datasets, evaluating the local dataset using each of the local models to obtain one or more features related to a degree of outlierness for each of the plurality of sites, wherein one or more features related to the degree of outlierness is calculated from an error matrix E, the error matrix E being calculated based on the local models;
determining at least one outlier dataset based on the one or more features by comparing the degree of outlierness for the local datasets to a threshold, the degree of outlierness including a first distribution of errors D1, a second distribution of errors D2, a Max, a Min, an Average, and Sum for each of the plurality of sites; and
implementing one or more actions based on the determination.

ALLOWABLE SUBJECT MATTER
Claims 1-20 are allowed in light of applicant’s amendments in RCE, examiner’s amendments and prior art(s) of record. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Following is an examiner’s statement of reasons for the allowance:
Independent claim 1 recites, inter-alia, “determine at least one outlier dataset based on the one or more features by comparing the degree of outlierness for the local datasets to a threshold, the degree of outlierness including a first distribution of errors D1, a second distribution of errors D2, a Max, a Min, an Average, and Sum for each of the plurality of sites”. Although Szeto (US20180018590) teaches determining at least one outlier dataset based on the one or more features (Para. 0038 and 0045) and Hara (US20170060124) teaches calculating the degree of outlierness and related sum (Para. 0060 and 0065), but none of the prior arts of on the record, either taken by itself or in any combination, would anticipate or made obvious the above limitation combined with other limitations recited in claim 1 at or before the time it was filed.
Examiner performed updated search and did not find any related prior art. Therefore the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1 with proper motivation at or before the time it was effectively filed. 
Independent claims 8 and 15 although are different, further recites similar limitations to those found in claim 1. Therefore, claims 8 and 15 are considered to be allowable for the same reason as discussed above.
Dependent claims 2-7, 9-14 and 16-20 
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
Prior arts made of record, not relied upon: See PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, to Taghi T. Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                      /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438